EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Salen on 07/29/2022.

The application has been amended as follows: 

CANCEL Claim 2.

In Claim 5, line 2, DELETE “and/or” and INSERT --- or ---
In Claim 5, line 3, DELETE “to which R5 is bonded”.

In Claim 10, line 8, DELETE “the a-valent phenol having” and INSERT --- at least one of the number k of R5 is ---.




DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection of Claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments.
The previous rejection of Claim 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments.
The previous rejection of Claim(s) 10, is/are rejected under 35 U.S.C. 103 as obvious over US 2004/0146692 A to Inoue et al. (hereinafter Inoue) is withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1, and 3-10, are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is US 2016/1021740 A1 to Avakian (hereinafter Avakian). Avakian teaches a method of reducing number average molecular weight (Mn) of a high Mn polyphenylene ether polymer (PPE) of an Mn of 34,000- 53,000 to an Mn of 10,000-20,000, by reacting a high Mn PPE with a phenolic modifier with a redistribution catalyst (See claim 1). Specifically, the high Mn PPE is a poly(2,6-dimethyl-1,4-phenylene ether), LXRO40C, having a Mn of 25,274 (Claim 2, Example 1, Table 1 and 2, para 49-57), and examples of the phenolic modifier include pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate) (para 14, and Claim 3).
Avankian does not teach the moieties of 
    PNG
    media_image1.png
    245
    401
    media_image1.png
    Greyscale
cited in claim 1, and also does not teach the introducing of a carbon-carbon bond and/or epoxy bond into a terminal of the obtained polyphenylene ether.

The second closest prior art is US 2004/0146692 A to Inoue et al. (hereinafter Inoue). Inoue teaches a poly(phenylene ether) resin composition (See abstract), wherein the PPE has the formula represented by 
    PNG
    media_image2.png
    142
    269
    media_image2.png
    Greyscale
, (para 16), wherein X is an aryl, (Y)m is a polyphenylene ether moiety, Z is a phenylene or O, and q is 1-4 (para 17). Inoue further teaches the PPE is obtained by first forming a lower molecular weight PPE by reacting a phenol species with a PPE (para 33-35), wherein the aryl group is derived from the phenol species used at one end and a hydroxy group on the other end represented by the formula 
    PNG
    media_image3.png
    51
    127
    media_image3.png
    Greyscale
, wherein the above phenol can be a mono- or polyphenol species as indicated by when q is 1 or when q is 2 or more, (para 37-38), i.e. q=1-4 (para 17). The terminal hydroxyl groups are then capped by the following reaction formula 
    PNG
    media_image4.png
    244
    413
    media_image4.png
    Greyscale
, (para 39). 
Inoue does not teach the moieties of 
    PNG
    media_image1.png
    245
    401
    media_image1.png
    Greyscale
cited in claim 1, and also does not teach the a-valent phenol formula (9) cited in claim 10.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766     

/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766